DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 9/9/2022, and any subsequent filings.
Notations “C_L_”; “Pg”; and “Pr” are used to indicate column_line_, page, and paragraph, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 20-38 stand rejected. Claims 1-19 are cancelled. Claims 20-38 are pending.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 9/9/2022, with respect to the rejection(s) of claim(s) 20-38 under 102/103 of the previous claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied references and newly found prior art.

Applicant’s arguments, see Arguments/Remarks, filed 9/9/2022, with respect to claim objections and 112b rejections have been fully considered and are persuasive.  The claim objections and 112b rejections has been withdrawn. 

Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 20-31 are rejected under 35 U.S.C. 103 as being unpatentable over Janson et al. (US2017/0369338; hereinafter “Janson”) in view of Christopher et al. (US2008/0169098; hereinafter “Christopher).
Applicant’s claims are directed towards a method. 
Regarding claims 20-31; Janson discloses a method of injecting water into a hydrocarbon reservoir, comprising: 
(a) passing a first stream of water having a first salinity at a first pressure across a first side of an osmotic membrane (Janson Fig. 1-2; Pr. 38-40; membrane module 1 has produced water pumped through the feed header); 
(b) passing a second stream of water having a second salinity at a second pressure across a second side of the membrane (Janson Fig. 1-2; Pr. 38-40; membrane module 1 has a draw solution of seawater in the concrete channel 2); 
(c) wherein the first pressure is approximately the same as or is greater than the second pressure (Janson Pr. 25, 51; Table 1; osmotic pressure differential is 44.5 bar. Pr. 9; osmotic pressure differential caused by a difference in salinity between the feed stream (second stream) and the draw solution (first stream). Furthermore, in order for forward osmosis to work, the draw solution contains a- higher salinity in order to allow the movement of water from the lower salinity fluid to the higher salinity fluid.); 
(d) wherein the first salinity is greater than the second salinity (Janson Pr. 22; the feed stream salinity may be between 0.5 and 50 g TDS/L. Pr. 20; salinity of the brine (i.e. the draw solution) may be 30 to 47 g TDS/L. Thus, the salinity of the feed stream may be in a range that is higher than the salinity than the draw solution); 
(e) whereby water is drawn across the membrane from the second stream into the first stream by osmotic energy to produce an injection stream of water at approximately the first pressure and having a salinity lower than the first salinity (Janson Pr. 17; flow of water is through the membrane is from “inside to outside”. Pr. 9, 19, 40; abstract; water from the feed stream is drawn through the osmotic membrane by an osmotic pressure differential caused by differences in salinity).
Janson does not disclose (e) whereby water is drawn across the membrane from the second stream into the first stream by osmotic energy to produce an injection stream of water at approximately the first pressure and having a salinity lower than the first salinity; and (f) injecting the injection stream of water into a hydrocarbon reservoir.
However, Janson does indicate that the methodology of forward osmosis that has a flow of water from outside-to-inside is a known base method and configuration, in other words (Janson Pr. 16-17). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to recognize that Janson’s system of utilizing an inside to outside flow may be modified to provide an outside-to-inside osmosis flow since; A) flow of water from outside-to-inside is a known base method and configuration, B) the method of reversing the direction of osmosis to inside-to-outside is applicable to the forward osmosis device, and C) that applying the known technique of altering the direction of flow would yield the predictable results of a providing a stream that is desalinated or less desalinated for its desired purpose.
 Janson still does not disclose (f) injecting the injection stream of water into a hydrocarbon reservoir.
Christopher relates to the prior art by disclosing a hydrocarbon recovery method from subterranean hydrocarbon processes (Christopher abstract), and discloses injecting the injection stream of water into a hydrocarbon reservoir (Christopher Pr. 53-61; injecting a low salinity water product stream into an injection well into the hydrocarbon-bearing formation). Furthermore, Christopher discloses that only a portion of oil can be recovered from a permeable oil-bearing subterranean formation due to the natural pressure of the reservoir. Secondary recovery techniques are further utilized to force the oil out of the reservoir, such as via the replacement of the fluid with another fluid. This technique is known as water-flooding, and is one of the most successful and extensively used secondary recovery methods where water is injected under pressure into the reservoir rocks via injection wells, driving the oil through the rock toward the production wells (Christopher Pr. 1-2). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Janson’s treatment of water in oil and gas production in the extraction of hydrocarbons from the earth with Christopher’s known method of injecting water back into the hydrocarbon reservoir (i.e. water flooding), in order to successfully force the oil out of the reservoir via the replacement of the fluid with another fluid. Since, this known technique is further suggested by Janson (Janson Pr. 3; water floods is a known technique utilized for production enhancement) and Christopher (Christopher Pr. 1-2; water-flooding, and is one of the most successful and extensively used secondary recovery methods where water is injected under pressure into the reservoir rocks via injection wells, driving the oil through the rock toward the production wells).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 21: The method of claim 20, wherein the first salinity is greater than the second salinity in terms of total dissolved solids by about 80 g/L, 90 g/L, 100 g/L, 110 g/L, or 120 g/L (Janson Pr. 20; salinity of the draw solution may be 300 g TDS/L; while the salinity of the draw solution may be between 0.5 and 50 g TDS/L. Thus, the difference between the streams encompasses the claimed ranges).
Claim 22: The method of claim 20, wherein the first pressure is selected from between 4 and 60 bar (0.4 and 6 MPa) greater than the second pressure (Janson Table 1; average osmotic pressure differential of 44.5 bar).
Claim 23: The method of claim 20, wherein the first stream is produced water (Janson Fig. 1-2; Pr. 38-40; membrane module 1 has produced water pumped through the feed header).
Claim 24: The method of claim 20, wherein the second stream is seawater  (Janson Fig. 1-2; Pr. 38-40; membrane module 1 has a draw solution of seawater in the concrete channel 2).
Claim 25: The method of claim 20, wherein the second stream is produced water of lower salinity than that of the first stream (Janson Pr. 22; the feed stream salinity may be between 0.5 and 50 g TDS/L. Pr. 20; salinity of the brine (i.e. the draw solution) may be 30 to 47 g TDS/L. Thus, the salinity of the feed stream may be in a range that is higher than the salinity than the draw solution (i.e. the second stream’s salinity may be less than that of the first stream)).
Claim 26: The method of claim 20, wherein the pressure of the injection stream is increased by passing it though a booster pump downstream of the osmotic membrane (Janson Fig. 1; there is a pump on the concentrate header 8 which is downstream from membrane module 1).
Claim 27: The method of claim 20, wherein the first stream is produced water with a salinity selected from between 120 and 290 g/L total dissolved solids (Janson Pr. 21; the draw solution salinity is reduced by 1-75%. Thus, the draw solution having a salinity of 300g may be reduced by 60% to a produced water salinity of 120 g/L and by 75% to produce a water salinity of 225 g/L).
Claim 28: The method of claim 20, wherein the second stream is seawater of salinity between 32 g/L total dissolved solids and 45 g/L total dissolved solids (Janson Pr. 20; salinity of the draw solution may be between 30 to 47 g TDS/L).
Claim 29: The method of claim 20, wherein the first stream is diluted between 20-40%, 25-35%, or approximately 30% with water drawn across the membrane in step (e) (Janson Table 1; Salinity of upstream draw solution is 60g, while the salinity of the draw solution downstream is 48g; this is a 20% reduction in salinity (i.e. diluted)).
Claim 30: The method of claim 20, wherein the first and/or second streams are pretreated prior to being passed across the osmotic membrane (Janson Pr. 19; pretreatment is already incorporated in the desalination plant (i.e. the streams are already undergoing a pretreatment step as it is part of a desalination plant).
Claim 31: A method of recovering hydrocarbons from a subterranean reservoir, comprising injecting water into the reservoir using the method of claim 20 (See combination of Janson and Christopher supra.).

Claim(s) 32-38 are rejected under 35 U.S.C. 103 as being unpatentable over Janson et al. (US2017/0369338; hereinafter “Janson”) in view of Alamoudi et al. (US2020/0308037; hereinafter “Alamoudi”) and Christopher et al. (US2008/0169098; hereinafter “Christopher).
Applicant’s claims are directed towards a method. 
Regarding claims 32-38; Janson discloses apparatus for providing pressurized water for injection into a hydrocarbon reservoir, the apparatus comprising:
(a) an osmotic membrane element(s) (Janson Fig. 1-2; Pr. 38-40; membrane module 1 has produced water pumped through the feed header);
(b) a fluid communicating with the draw side of the osmosis membrane element(s) and with a first supply of water at a first salinity (Janson Fig. 1-2; Pr. 38-40; membrane module 1 has a feeder header 7 where produced water travels through the feed header, and further comes into contact with the draw solution 6);
(c) a second pump communicating with the feed side of the osmotic membrane element(s) and communicating with a second supply of water at a second salinity, lower than that of the first salinity (Janson Fig. 1-2; Pr. 38-40; membrane module 1 has a draw solution of seawater in the concrete channel 2. Fig. 1; there is a pump on the concentrate header 8 which is downstream from membrane module 1. Janson Pr. 22; the feed stream salinity may be between 0.5 and 50 g TDS/L. Pr. 20; salinity of the brine (i.e. the draw solution) may be 30 to 47 g TDS/L. Thus, the salinity of the feed stream may be in a range that is higher than the salinity than the draw solution).
Janson does not disclose be seen to not disclose the limitations of (b) a first pump communicating with the draw side of the osmosis membrane elements; and (d) the osmotic membrane element(s) having an output for communicating directly or indirectly with a water injection well of a hydrocarbon reservoir.
Alamoudi relates to the prior art by disclosing a forward osmosis system (Alamoudi abstract). Alamoudi Fig. 3 discloses the forward osmosis system 311 further contains a seawater inlet 313 that contacts a pump 312. The reject brine stream travels through intermediate pump 333, while a portion of the reject brine stream 335 is flowed through the forward osmosis system. Thus, Alamoudi appears to contain a pump that is in contact with the draw side of the osmosis membrane (Alamoudi Pr. 85-107; Fig. 3; there are pumps that are operated on both sides of the forward osmosis device, as pump 312 is in contact with the stream that travels through to FO 311. While further there is another pump 311).
Christopher relates to the prior art by disclosing a hydrocarbon recovery method from subterranean hydrocarbon processes (Christopher abstract), and discloses injecting the injection stream of water into a hydrocarbon reservoir (Christopher Pr. 53-61; injecting a low salinity water product stream into an injection well into the hydrocarbon-bearing formation). Furthermore, Christopher discloses that only a portion of oil can be recovered from a permeable oil-bearing subterranean formation due to the natural pressure of the reservoir. Secondary recovery techniques are further utilized to force the oil out of the reservoir, such as via the replacement of the fluid with another fluid. This technique is known as water-flooding, and is one of the most successful and extensively used secondary recovery methods where water is injected under pressure into the reservoir rocks via injection wells, driving the oil through the rock toward the production wells (Christopher Pr. 1-2). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Janson’s treatment of water in oil and gas production in the extraction of hydrocarbons from the earth with Alamoudi’s multiple pumps to move the fluid through the system, and Christopher’s known method of injecting water back into the hydrocarbon reservoir (i.e. water flooding), in order to successfully move the fluid through the osmosis device to provide a desire water product, which may then be utilized to force the oil out of the reservoir via the replacement of the fluid with another fluid. Additionally, this known technique is further suggested by Janson (Janson Pr. 3; water floods is a known technique utilized for production enhancement) and Christopher (Christopher Pr. 1-2; water-flooding, and is one of the most successful and extensively used secondary recovery methods where water is injected under pressure into the reservoir rocks via injection wells, driving the oil through the rock toward the production wells).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 33: The apparatus of claim 32, wherein the first pump is arranged to pump water from the first supply at a pressure selected from between 1.5 and 60 bar (Christopher Pr. 46; high salinity feed water stream may be at a pressure of 40 bar. Fig. 6; Pr. 85; pressure pump 6.).
Claim 34: The apparatus of claim 32, wherein the second pump is arranged to pump water from the second supply at a pressure between 1.5 and 5 bar (0.15 and 0.5 MPa) (Christopher Pr. 41; low salinity water product stream (permeate) is at a pressure of about 1 bar absolute, typically 1.2 bar absolute). There is further low pressure pump(s) of the desalination assembly.).
Claim 35: The apparatus of claim 32, further comprising a booster pump downstream of the membrane element(s) and upstream of the water injection well (Christopher Fig. 1-2; Pr. 85-86; pump 13 is downstream from membrane 8, while the assembly is upstream from the hydrocarbon bearing formation 21).
Claim 36: The apparatus of claim 32, further comprising a pretreatment unit or units for treating the first and/or second water supply upstream of the membrane element(s) (Janson Pr. 19; pretreatment is already incorporated in the desalination plant (i.e. the streams are already undergoing a pretreatment step as it is part of a desalination plant. Christopher Pr. 85-86; Fig. 1-2; there are a number of units treating the fluid streams (i.e. fine filters 5 or fine filter 14)).
Claim 37: The apparatus of claim 32, wherein the osmotic membrane element(s) is or are pressure-retarded osmosis membrane element(s) (Janson Fig. 1; osmotic membrane 4 operate on pressure differentials (i.e. pressure retarded). Christopher Fig. 1; reverse osmosis units 8, RO membranes operate via a pressure differential).
Claim 38: An installation for the production of hydrocarbons from a subterranean hydrocarbon reservoir, the installation comprising an apparatus as claimed in claim 32, wherein the said output of the osmotic membrane element(s) is connected to a water injection well of a hydrocarbon reservoir (See combination of Janson and Christopher supra. Pr. 85-86; Fig. 1-2; hydrocarbon bearing formation 21, that is attached to the apparatus of Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Thorsen (US2009/0008330) – pressure retarded osmosis (PRO)
Jacob (US2016/0040522) – production of injection water by coupling direct-osmosis
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/Donovan Bui-Huynh/Examiner, Art Unit 1779        

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779